 
Exhibit 10.13
 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND 240.24B-2
FOR PORTIONS OF THIS DOCUMENT MARKED AS FOLLOWS: [***].  CONFIDENTIAL
INFORMATION FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE


THIS SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE ("Agreement") is made and
entered into as of  December 14, 2012, by and between IRONCLAD PERFORMANCE WEAR
CORPORATION (“Ironclad” or “Company”), SCOTT JARUS, SCOTT ALDERTON, EDUARD A.
JEAGER, R.D. PETE BLOOMER, VAYNE CLAYTON and DAVID JACOBS  on the one hand, and
KENNETH J. FRANK, RICHARD B. KRONMAN, MICHAEL A. DIGREGORIO, CHARLES H. GIFFEN,
CHARLES W. HUNTER and MARCEL SASSOLA (collectively, the “Shareholders”) on the
other hand, (each individually a “Party”, and collectively “Parties”), with
reference to the following facts:
 
RECITALS


A.           On April 26, 2012, Richard Kronman filed an action against Ironclad
in the Los Angeles Superior Court entitled Richard B. Kronman v. Ironclad
Performance Wear Corporation etc., Case No. BC 483223,  (“State Court Action”)
on behalf of the Shareholders seeking declaratory and injunctive relief arising
out of and related to Kronman’s claim that the Shareholders other than Kronman
and Orcutt were entitled to stand for election as directors at the annual
meeting of the shareholders of Ironclad that had been noticed for May 23, 2012;
 
B.           In connection with the State Court Action, Kronman filed two ex
parte applications seeking certain immediate relief in connection with the
annual meeting of the shareholders of Ironclad, both of which were denied;
 
           C.           On May 23, 2012, the Company conducted its annual
shareholders’ meeting (the “2012 Annual Shareholders’ Meeting”), at which the
six persons nominated by the Company to serve as members of the Company’s board
of directors (the “Board”), namely, Scott Jarus, Eduard Albert Jaeger, R.D. Pete
Bloomer, Vane Clayton, Scott Alderton and David Jacobs (collectively, the
“Incumbents”), were elected to serve as the members of the Company’s Board;


D.           On May 29, 2012, Ironclad filed an action in the United States
District Court for the Central District of California, Case No. CV12-04669,
entitled Ironclad Performance Wear Corporation v. Frank, et al. (“Federal
Action”), against the Shareholders (other than John Orcutt) for violation of
Federal Securities Laws, Injunctive Relief and Declaratory Relief;


E.           On August 16, 2012, Marcel Sassola (“Sassola”) and Kenneth Frank
(“Frank”) filed an amended complaint in the State Court Action as Plaintiffs,
notwithstanding the fact that they did not seek relief from the court to
substitute in as Plaintiffs in said action;
 
F.           On August 23, 2012 Sassola and Frank filed an ex parte application
to set a hearing pursuant to California Corporations Code Section 709, which was
granted by the Court.  The hearing was set for January 24, 2013;
 
G.           On September 25, 2012, certain of the Parties mediated both the
State Court Action and the Federal Action, and in connection therewith entered
into a non-binding Memorandum of Understanding (“MOU”) resolving both actions in
their entirety.  Attached hereto as Exhibit “1” is a true and correct copy of
the MOU.
 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND 240.24B-2
FOR PORTIONS OF THIS DOCUMENT MARKED AS FOLLOWS: [***].  CONFIDENTIAL
INFORMATION FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
H.           This Agreement is the formal agreement contemplated by the Parties
to resolve the State Court Action and the Federal Action, and supersedes the
MOU.
 
NOW THEREFORE, for valuable consideration, the receipt and adequacy of which are
hereby acknowledged, it is agreed as follows:


1.           Recitals.  The Recitals set forth above are incorporated herein by
this reference.
 
2.           Composition of the Board.
 
a.           At a duly convened Board of Directors meeting held on July 26,
2012, Ironclad increased the number of members on its Board from six (6) members
to a current seven (7) member Board, with the additional seat created thereby to
remain vacant pending further action of the Board.  Such vacancy will be filled
in accordance with Section 2b, below.  The Board presently is comprised of six
members and one vacancy.  The members are Scott Jarus, Eduard Jaeger, R.D. Pete
Bloomer, Vane Clayton, Scott Alderton and David Jacobs (i.e., the “Incumbents”);
 
b.           Effective upon execution of this Agreement: (i) Scott Alderton
(“Alderton”) will resign from the Company’s Board; (ii) the Board will  appoint
Charles H. Giffen (“Giffen”) (who has been interviewed by members of the Board),
to serve as a member of the Board to fill the vacancy created by the Company’s
action to increase the size of the Board from six (6) to seven (7) members; and,
(iii) the Board will  appoint Michael A. DiGregorio (“DiGregorio”) (who has also
been interviewed by members of the Board), to serve as a member of the Board to
fill the vacancy created by Alderton’s resignation;
 
c.           In the event either of the two new members, or any successor
thereto, later resigns or otherwise ceases to be a member of the Board prior to
the next annual shareholders meeting which will occur in 2013 (the “2013 Annual
Shareholders’ Meeting”), then that vacancy or those vacancies will be filled as
soon as reasonably possible by the Board as then comprised in the exercise of
their business judgment from persons proposed by the Shareholders;
 
d.           In the event that any of Scott Jarus, Vane Clayton or R.D. Pete
Bloomer, or any successor thereto resigns or otherwise ceases to be a member of
the Board prior to the 2013 Annual Shareholders’ Meeting then that vacancy or
those vacancies will be filled as soon as reasonably possible by the Board as
then comprised in the exercise of their business judgment, from persons proposed
by the Incumbents; and
 
e.           In the event that David Jacobs, Eduard Jaeger or any successor
thereto resigns or otherwise ceases to be a member of the Board prior to the
2013 Annual Shareholders’ Meeting, then that vacancy will be filled as soon as
reasonably possible by the Board as then comprised in the exercise of their
business judgment, by a person mutually acceptable to the Incumbents and the
Shareholders.
 
 
2

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND 240.24B-2
FOR PORTIONS OF THIS DOCUMENT MARKED AS FOLLOWS: [***].  CONFIDENTIAL
INFORMATION FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
f.           Section 2, and each subsection thereof, will expire automatically
upon the conclusion of the 2013 Annual Shareholders Meeting unless terminated
earlier pursuant to Section 4 hereof.
 
3.           Election of Directors at the 2013 Annual Shareholders’
Meeting. The Parties agree that the persons to be nominated to be members of the
Board at the 2013 Annual Shareholders’ Meeting shall be the persons who are
members of the Board pursuant to Section 2 hereof.  The Parties also agree that
each of the Shareholders and each of Eduard Jaeger and Scott Jarus (who
individually are parties to the voting agreement referenced below), each will
vote all of their Company stock in favor of those nominees at or in connection
with the 2013 Annual Shareholders’ Meeting.  To effectuate this agreement, the
Parties agree as follows:
 
a.           The Board as comprised pursuant to Section 2 hereof will nominate
each and every member of the Board as then comprised to stand for election at
the 2013 Annual Shareholders’ Meeting;
 
b.           The Shareholders together with Eduard Jaeger and Scott Jarus
individually, will enter into a shareholder voting agreement in the form
attached hereto as Exhibit “2”, to which Ironclad will be a party with the same
rights to enforce that agreement as the other parties thereto;
 
c.           The Shareholders, together with Eduard Jaeger and Scott Jarus, each
will deliver to the Company, within ten business days of the Company filing with
the United States Securities and Exchange Commission a definitive proxy
statement pursuant to Section 14(a) of the Securities Exchange Act of 1934 (the
“Company’s 2013 Proxy Statement”), proxies in the form provided by the Company,
which proxies shall be completed to vote all Company stock legally and/or
beneficially owned by each of the Shareholders and by Each of Eduard Jaeger and
Scott Jarus for each of the persons nominated by the Company to serve as members
of the Board;
 
d.           It is further agreed that, in the event that any of the
Shareholders, Eduard Jaeger and Scott Jarus fail to deliver a proxy or proxies
as provided for in the immediately preceding subparagraph, the other Parties
hereto, including Ironclad, shall be and are entitled to mandatory injunctive
relief requiring the nonperforming Party to perform pursuant to the immediately
preceding subparagraph, which mandatory injunctive relief can be obtained from
any court of competent jurisdiction;
 
e.           It is further agreed that Ironclad shall be and hereby is entitled
to disregard, and to not count any vote by any one required to provide a proxy
as provided above, whether at or in connection with the 2013 Annual
Shareholders’ Meeting, if such vote is not for the persons nominated by the
Company to serve as members of the Board;
 
f.           The Parties agree that neither they nor any agent of theirs, nor
any person acting at their behest, at their direction or under their control or
in concert with them, may or shall take any action whatsoever, including but not
limited to soliciting proxies or disseminating so-called fight letters, which
action directly or indirectly challenges or contests the nominees listed in the
Company’s Proxy Statement, or which supports candidates other than those
nominated by the Company to be elected as members of the Company’s Board at the
2013 Annual Shareholders’ Meeting; and
 
 
3

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND 240.24B-2
FOR PORTIONS OF THIS DOCUMENT MARKED AS FOLLOWS: [***].  CONFIDENTIAL
INFORMATION FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
g.           The Parties further agree that, in the event that any of them act
or cause actions of the type or nature described in the immediately preceding
subparagraph, the other Parties hereto, including Ironclad, shall be and are
entitled to injunctive relief limiting and prohibiting such actions, which
injunctive relief can be obtained from any court of competent jurisdiction.
 
4.  [***].
 
5.           State Court Action and Federal Action.


a.             A Notice of Settlement has been filed in the State Court Action
and the Federal Action;


b.           Upon execution of this Agreement by all parties, the State Court
Action and the Federal Action will be dismissed by all parties, with prejudice
pursuant to Stipulations of Dismissal in the form of Exhibits “3” and “4”
hereto; and


c.           The Shareholders will not re-file the State Court Action in any
Court, nor will Ironclad re-file the Federal Action in any Court, except as
otherwise provided herein. Further, no Party will directly or indirectly
initiate any litigation, provide any documents or information to any third party
(except as required by law), or cooperate in any way with anyone, in respect of
the filing of any action substantially similar to or raising any allegation made
or matter raised in or in connection with either the State Court Action or
Federal Action.
 
6.           [***].


7.           Attorney Fees.  No later than one (1) week from execution of this
Agreement (or such later date as the Shareholders make the designation required
in this Section 7), Ironclad will pay to an attorney’s client trust account
designated in writing by each of the Shareholders or their authorized
representative, the sum of Forty Thousand Dollars ($40,000.00), as payment in
full of any claim for attorney fees and/or costs in connection with the State
Court Action, the Federal Action and anything else whatsoever related to the
matters resolved herein.  Ironclad shall be permitted to rely upon written
notice directing payment of the foregoing, provided that the notice indicates
that a copy thereof was sent to Edward Gartenberg, without any liability
whatsoever.


8.           Reserved


9.           Default, Retention of Jurisdiction under CCP §664.6.  The Parties
hereby stipulate and agree that the Los Angeles Superior Court will retain
jurisdiction pursuant to CCP §664.6 to enforce the terms of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND 240.24B-2
FOR PORTIONS OF THIS DOCUMENT MARKED AS FOLLOWS: [***].  CONFIDENTIAL
INFORMATION FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
10.         Mutual General Releases.


a.           Effective as of the date of this Agreement, Ironclad and the
Incumbents, for themselves and for their respective agents, employees, trustees,
trustors, beneficiaries, receivers, corporations, parents, affiliates,
subsidiaries, predecessors, successors, assigns, shareholders, officers,
directors, partners, partnerships, members, attorneys, representatives, heirs,
spouses, executors, administrators, affiliated or related entities and their
respective owners, officers, and directors and any other persons or entities who
may claim through it, does hereby release the Shareholders, and each of them,
absolutely and forever, and discharge all of their respective employees,
trustees, trustors, beneficiaries, receivers, corporations, parents, affiliates,
subsidiaries, predecessors, successors, assigns, shareholders, officers,
directors, partners, partnerships, members, attorneys, representatives, heirs,
spouses, executors, administrators, affiliated or related entities and their
respective owners, officers, and directors, and each of them, ("Shareholder
Releasees”) of and from any and all claims, demands, damages, debts,
liabilities, accounts, reckonings, obligations, costs, expenses, liens, actions
and causes of action of every kind or nature, including but not limited to the
State Court Action and the Federal Action, from the beginning of time to the
date of this Agreement (except for any and all demands, damages, debts,
liabilities, accounts, reckoning, obligations, costs, expenses, liens, actions
and causes of action with respect to obligations created by or arising out of
this Agreement).


This general release applies to all of the above claims, causes of action, or
otherwise, whether or not any such matters, causes, or things whatsoever were,
or could in any way have been, claimed by Ironclad or the Incumbents, against
the Shareholder Releasees, or any of them, or otherwise have been or could have
been brought or alleged by Ironclad or the Incumbents, or any of them, against
the Shareholder Releasees, or any of them, in law or in equity, suits, debts,
liens, security interests, claims, demands, damages, losses, costs, attorneys
fees or expenses of any nature whatsoever, known or unknown, suspected or
unsuspected, fixed or contingent, which Ironclad or the Incumbents, at any time
heretofore ever had, owned or held, or which it now has, owns or holds.


b.           Effective as of the date of this Agreement, the Shareholders, for
themselves and for their respective assigns, agents, employees, shareholders,
attorneys, representatives, trustees, heirs, executors, administrators and any
other persons or entities who may claim through any or all of them, do hereby
release Ironclad and the Incumbents absolutely and forever, and discharge all of
its respective employees, trustees, trustors, beneficiaries, receivers,
corporations, parents, affiliates, subsidiaries, predecessors, successors,
assigns, shareholders, officers, directors, partners, partnerships, members,
attorneys, representatives, heirs, spouses, executors, administrators,
affiliated or related entities and its respective owners, officers, and
directors, and each of them, ("Ironclad Releasees") of and from any and all
claims, demands, damages, debts, liabilities, accounts, reckonings, obligations,
costs, expenses, liens, actions and causes of action of every kind or nature,
including but not limited to the State Court Action and the Federal Action, from
the beginning of time to the date of this Agreement (except for any and all
demands, damages, debts, liabilities, accounts, reckonings, obligations, costs,
expenses, liens, actions and causes of action with respect to the obligations
created by or arising out of this Agreement).
 
 
5

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND 240.24B-2
FOR PORTIONS OF THIS DOCUMENT MARKED AS FOLLOWS: [***].  CONFIDENTIAL
INFORMATION FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
This general release applies to all of the above claims, causes of action, or
otherwise, whether or not any such matters, causes, or things whatsoever were,
or could in any way have been, claimed by the Shareholders, or any of them,
against the Ironclad Releasees, or any of them, or otherwise have been or could
have been brought or alleged by the Shareholders, or any of them, against the
Ironclad Releasees, or any of them, in law or in equity, suits, debts, liens,
security interests, claims, demands, damages, losses, costs, attorneys fees or
expenses of any nature whatsoever, known or unknown, suspected or unsuspected,
fixed or contingent, which the Shareholders or any of them, at any time
heretofore ever had, owned or held, or which they now have, own or hold


           11.           Waiver Under Section 1542 of the California Civil
Code.  It is the intention of the Parties, in entering into the mutual general
releases described hereinabove that the foregoing mutual general releases shall
be effective as a bar to the actions, causes of action, suits, claims or demands
of every kind, nature or character whatsoever, known or' unknown, suspected or
unsuspected, fixed or contingent, referred to above. THE SHAREHOLDERS,
INCUMBENTS AND IRONCLAD ACKNOWLEDGE THAT THEY HAVE BEEN ADVISED BY THEIR OWN
RESPECTIVE INDEPENDENT LEGAL COUNSEL AND ARE FAMILIAR WITH THE PROVISIONS OF
SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH PROVIDES AS FOLLOWS:


 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
 


THE PARTIES EXPRESSLY WAIVE AND RELINQUISH ANY AND ALL RIGHTS OR BENEFITS THEY
MAY HAVE UNDER, OR WHICH MAY BE CONFERRED UPON THEM BY, THE PROVISIONS OF
SECTION 1542 OF THE CALIFORNIA CIVIL CODE TO THE FULLEST EXTENT THAT THEY MAY
LAWFULLY WAIVE SUCH RIGHTS OR BENEFITS PERTAINING TO THE SUBJECT MATTER OF THEIR
MUTUAL GENERAL RELEASE. In connection with such waiver and relinquishment, the
Parties acknowledge that they are aware that they or their attorneys may
hereafter discover claims or facts in addition to, or different from, those
which they now know or believe to exist with respect to the subject matter of,
or any part of, the mutual general release, but that it is nonetheless the
intention of the Parties to hereby fully, finally and forever settle and release
all disputes and differences, known or unknown, suspected or unsuspected, which
do now or may exist, as to the matters released by the mutual general release
hereinabove.
 
12.           Warranty and Indemnification Regarding Non-Assignment of Claims. 
The Parties each hereby represent and warrant that he, she, or it is the sole
and rightful owner of all rights, title and interests in and to the claims set
forth above, and to every other claim or matter which is the subject of the
mutual general release hereinabove and that he, she, or it has not heretofore
assigned or otherwise transferred, and shall not assign or otherwise transfer,
any interest in the claims or any other claims which are the subject of the
mutual general release and which he, she, or it may have against the other, or
any of them, and has not heretofore created or given rise, and shall not create
or give rise, to any lien, charge, encumbrance or other right by which any other
person or entity may claim all or any part of the consideration given under this
Agreement. The Parties, and each of them, agree to indemnify and hold the other
harmless from any liabilities, claims, demands, damages, costs, expenses and
attorneys fees incurred as a result of any person or entity asserting any claim
or cause of action based upon any such assignment or transfer or purported
assignment or transfer, or any such lien, charge or encumbrance.
 
 
6

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND 240.24B-2
FOR PORTIONS OF THIS DOCUMENT MARKED AS FOLLOWS: [***].  CONFIDENTIAL
INFORMATION FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
           13.           Covenant Not To Sue. Each of the Parties covenants and
agrees not to bring any claim, action, suit, arbitration or other proceeding
against any of the other Parties regarding the matters settled and released by
this Agreement, including, but not limited to, any claim, action, suit,
arbitration or other proceeding brought or that could have been brought up to
the date of this Agreement or after this Agreement except as may be required to
enforce the terms of this Agreement, or except as otherwise provided herein.


           14.           Dismissals.  Upon the execution of this Agreement by
all Parties, counsel for the Parties will execute such documents as may be
necessary to cause the State Court Action and the Federal Action to be
dismissed, in their entirety, with prejudice.


           15.           Attorney's Fees And Costs.  Except as otherwise
provided above, the Parties shall bear their own respective attorneys' fees and
costs paid or incurred by each of them in connection with the matters contained
herein and the State Court Action and the Federal Action.


           16.           Representation by Counsel.  Each Party acknowledges
that it has had the opportunity to be represented by and rely on counsel of
his/her/its own choosing, and/or has been represented by and has relied upon
counsel of his/her/its own choosing, in the negotiations for the preparation of
this Agreement, that he/she/it has read this Agreement, has had its contents
fully explained to it by such counsel and/or has had the opportunity to obtain
such an explanation, and is fully aware of and understands all of its terms and
the legal consequences thereof. It is acknowledged that each of the Parties
hereto, either directly or through its respective counsel, has mutually
participated in the preparation of this Agreement, and it is agreed that no
provision hereof shall be construed against any Party hereto by virtue of the
participation by that Party or his/her/its attorneys in the drafting of this
Agreement;


           17.           No Admission of Liability.  This Agreement effects the
settlement of all claims, demands, actions, and causes of action which are
expressly denied and contested by the Parties. Nothing contained herein shall be
construed as an admission by any Party of any liability of any kind to the other
Party or to any other person or entity.


           18.           Governing Law, Jurisdiction And Venue.  This Agreement
is executed and delivered within the County of Los Angeles, State of California,
and the rights and obligations of the parties hereunder shall be construed and
enforced in accordance with, and governed by, the laws of the State of
California. The parties hereby agree and consent to the exclusive jurisdiction
and venue of the Los Angeles County Superior Court and/or the United States
District Court, Central District of California, over all matters relating to
this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND 240.24B-2
FOR PORTIONS OF THIS DOCUMENT MARKED AS FOLLOWS: [***].  CONFIDENTIAL
INFORMATION FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
           19.           Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be considered an original and all of
which shall together constitute one and the same instrument.


           20.           Binding Agreement. This Agreement shall be binding upon
and inure to the benefit of the heirs, permitted assigns, and successors in
interest of the parties hereto. Each individual signing this Agreement and each
of the parties hereto represent and warrant to the other Party that the
individual signing this Agreement has the authority to execute this Agreement
and to bind the Party on whose behalf the individual is executing this
Agreement.


           21.           Confidentiality.  The parties agree that they, their
attorneys and agents will not, at any time, directly or indirectly, except as
expressly authorized in writing by the other Party, publicize, divulge, or
disclose to any person, entity or media representative the terms of this
settlement, except (i) as may be required by law, including the federal
securities laws, (ii) a Party may disclose the fact of this settlement, and may
further disclose the payment under this agreement to governmental authorities,
to whom disclose is required by law, (iii) to legal and financial advisors and
accountants, to the extent necessary to receive professional advice with respect
to his/her/its legal and financial situation, only if such persons are made
aware of and agree to be bound by this confidentiality agreement, and any with
respect to the provisions hereof that are absolutely required to be disclosed in
connection with the advice sought, (iv) [***] or (v) a court action seeking to
enforce one or more provisions of this Agreement which shall be filed under seal
to the extent permitted by the Court.


22.           Notice.  All notices and other communications required to be given
by this Agreement shall be deemed given upon: (i) the sender's confirmation of
receipt of a facsimile transmission to the recipient's facsimile number set
forth below, (ii) e-mail, or (iii) delivery by hand to the recipient's address
set forth below, (or at such other facsimile number or e-mail address for a
Party as such Party may specify by notice given in accordance with this
Section).
 
To Ironclad
or the Incumbents:
Scott Jarus, Chairman & CEO
2201 Park Place, Suite 101
El Segundo, CA 90245
Facsimile: (310) 356-3198
Email:  scottj@ironclad.com
   
With a copy to:
Jeffrey F. Gersh, Esq.
Gersh | Derby, Attorneys at Law
15821 Ventura Blvd., Suite 515
Encino, CA 91436
Facsimile: (818) 981-4618
Email:jgersh@gershderbylaw.com

 
 
8

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND 240.24B-2
FOR PORTIONS OF THIS DOCUMENT MARKED AS FOLLOWS: [***].  CONFIDENTIAL
INFORMATION FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
To the Shareholders:
Chas Giffen
908 N. Genesee Avenue, # 3
West Hollywood, CA 90046
Facsimile: 323-650-0467
Email: chasgiffen@gmail.com
   
With a copy to:
Edward Gartenberg, Esq.
Gartenberg Gelfand Hayton & Selden, LLP
801 S. Figueroa Street, Suite 2170
Los Angeles, CA 90017
Facsimile: (213) 542-101
Email:  egartenberg@gghslaw.com

 
All notices, requests, demands, claims, and other communications hereunder shall
be in writing, addressed to the intended recipient as set forth on the signature
page to this Agreement, and shall be deemed to have been duly given when
delivered by the Party providing notice.
 
23.           Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the Parties in respect of its subject matters and
supersedes all prior understandings, agreements, or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof including, without limitation that certain Memorandum of
Understanding among the Parties dated September 25, 2012. Neither this Agreement
nor any term hereof may be amended, waived, discharged or terminated other than
by a written instrument signed by the Party against whom enforcement of any such
amendment, waiver, discharge or termination is sought.


24.             Paragraph Headings. The various captions of this Agreement are
for reference only and shall not be considered or referred to in resolving
questions of interpretation of this Agreement. Whenever possible each provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement shall be or
become prohibited or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Agreement.


25.             Severability.  The Parties each covenant and agree that in the
event that any provision of this Agreement should be held by a court of
competent jurisdiction to be void, voidable, illegal or unenforceable in any
respect, the remaining portions thereof and provisions hereof shall nevertheless
remain in full force and effect as if such void, voidable or unenforceable
provision had never been contained herein.


26.           No Waiver.  No breach of this Agreement or of any provision herein
can be waived except by an express written waiver executed by the Party waiving
such breach, which waiver shall be effective only as to that Party who executed
the waiver. Waiver of any one breach shall not be deemed a waiver of any other
breach of the same or other provisions of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND 240.24B-2
FOR PORTIONS OF THIS DOCUMENT MARKED AS FOLLOWS: [***].  CONFIDENTIAL
INFORMATION FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
27.           Authority.  Each of the Parties further represents and warrants
that he, she or it has full mental and legal capacity to enter into and execute
this Agreement.  Each person executing this Agreement represents and warrants
that he or she  has the right and power to enter into this Agreement on behalf
of the Party for whom he or she is representing that he or she is executing it.
 
 
DATED: December 14, 2012
IRONCLAD PERFORMANCE WEAR CORPORATION
          /s/ Scott Jarus     By: Scott Jarus     Its: Chairman & Chief
Executive Officer  

 
DATED: December __, 2012
SHAREHOLDERS
          /s/ Kenneth J. Frank     
KENNETH J. FRANK
BY JUDY FRANK, ATTORNEY-IN-FACT
          /s/ Michael A. DiGregorio    
MICHAEL A. DIGREGORIO
          /s/ Richard B. Kronman    
RICHARD B. KRONMAN
          /s/ Charles H. Giffen    
CHARLES H. GIFFEN
          /s/ Charles W. Hunter    
CHARLES W. HUNTER
          /s/ Marcel Sassola    
MARCEL SASSOLA
 

 
 
10

--------------------------------------------------------------------------------

 
CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. §§ 200.80(b)(4) AND 240.24B-2
FOR PORTIONS OF THIS DOCUMENT MARKED AS FOLLOWS: [***].  CONFIDENTIAL
INFORMATION FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
DATED: December 14, 2012
INCUMBENTS
          /s/ Scott Jarus    
SCOTT JARUS
          /s/ Eduard A. Jaeger    
EDUARD A. JAEGER
          /s/ R. D. Pete Bloomer    
R.D. PETE BLOOMER
          /s/ Vane Clayton    
VANE CLAYTON
          /s/ Scott Alderton      
SCOTT ALDERTON
          /s/ David Jacobs    
DAVID JACOBS
 

 
 
11